Case 4:20-cv-00396-SDJ-KPJ Document 16 Filed 11/19/20 Page 1 of 1 PageID #: 29




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


JAKWAVIANE GOODSON                               §
                                                 §
VS.                                              §                 CIVIL ACTION NO. 4:20cv396
                                                 §
EDDIE NORTHCUTT                                  §

                                    ORDER OF DISMISSAL

       This case was referred to United States Magistrate Judge Kimberly C. Priest Johnson, who

issued a Report and Recommendation concluding that Plaintiff’s lawsuit should be dismissed without
        .
prejudice for want of prosecution. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration. No objections having been timely filed, the Court concludes that the

findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

conclusions of the Court.

       It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice. All

motions by either party not previously ruled on are hereby DENIED.

           So ORDERED and SIGNED this 19th day of November, 2020.




                                                              ____________________________________
                                                              SEAN D. JORDAN
                                                              UNITED STATES DISTRICT JUDGE
